Case 3:20-cv-00612 Document 1-4 Filed 01/27/20 Page 1of5

EXHIBIT D

 
ment 1-4 Filed 01/27/20 Page 2 of5

VEHICLE LEASE

Vehicle Rental Agt. (ev. 5/2016)

 
ent 1-4 Filed 01/27/20 Page 3 of5

VEHICLE LEASE

Vehicle Rental Agt. (ev. 5/2016)

 
 

ent 1-4 Filed 01/27/20 Page 4of5

VEHICLE LEASE

 

AGREED AND ACCEPTED:

(Seat City Dauriluer

 

eeqnessertys.

PIXAR
(“Producer”)

DS DocuSigned by:
K
[1 By: tames ML. burned
ICFSISETBE RAH ac M Kennedy
Print Name:

 

 

Its. SVP, Business Strategy & Chief Legal Counsel

 

Vehicle Rental Agt. (ev. 5/2016)
ent 1-4 Filed 01/27/20 Page5of5

VEHICLE LEASE

Exhibit “A”

Vehicle Rental Agt. (ev. 5/2016)

 
